DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure statement filed 6/14/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the listed US publication appears to have errors related to US pub number and publication date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

            Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-, 4-10, 13, 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Hipsky EP 2 407 380 A2.
Re claim 1, Hipsky teach a cabin air compressor (CAC) of an aircraft environmental control system (figs, paras 1-3), the CAC comprising: 
a CAC case defining a forward end  and an aft end  axially spaced apart from the forward end (fig 2), 
wherein the CAC includes: an inlet portion (66) that extends aft of the forward end
a compressor rotor portion (62) that extends aft of he forward end; 
a forward bearing portion (40) located aft of the compressor rotor portion;
a motor portion (portion immediately adjacent to and taken by 28) located aft of the compressor rotor portion;
an aft bearing portion (52 and portion immediately adjacent) located aft of the motor portion, that extends to the aft end of the CAC case, where the aft bearing portion includes a thrust bearing (52) that is rotationally supported at the aft end of the CAC case;
a bearing cooling inlet (annotated fig) channel defined at the aft end of the CAC case, the bearing cooling inlet channel being configured to direct cooling air into the aft bearing portion and toward the thrust bearing; 
a supplemental cooling passage (annotated fig, 26) defined by the CAC case, at the aft bearing portion and extending along the motor portion, toward the forward bearing portion of the CAC,
wherein an aft portion of the supplemental cooling passage surrounds the bearing coolant inlet channel (fig 2), and
wherein the supplemental cooling passage is configured to direct a supplemental cooling medium therethrough (figs).



    PNG
    media_image1.png
    772
    726
    media_image1.png
    Greyscale


Re claim 4, Hipsky teach all the structural limitations of the claim and therefore teach the supplemental cooling medium is a liquid. Additionally noting that for clarity, the recitation “the supplemental cooling medium is a liquid” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07. It is also noting that air may condense to deposit liquid on a surface.
	
Re claim 5, Hipsky teach an inlet channel of the supplemental cooling passage is formed at the aft portion of the supplemental cooling passage, wherein the inlet channel is configured to direct the supplemental cooling medium into the supplemental cooling passage (annotated fig).
 

    PNG
    media_image2.png
    561
    325
    media_image2.png
    Greyscale

 
Re claim 6, Hipsky teach a forward portion the supplemental cooling passage (portions closer to 12) is defined at a motor portion of the CAC case (fig 2), wherein the motor portion of the CAC is axially along a rotor (32) and stator (36) of a motor (28, para 7) supported within the CAC case (fig 2).  
Re claim 7, Hipsky teach the forward portion of the supplemental cooling passage defines a forward passage surrounding the motor portion of the CAC (fig 2, noting portions of the motor portion are surrounded, and the claim requirements remain broad, noting flat arrows around motor in fig 2).  
Re claim 8, Hipsky teach the aft portion of the supplemental cooling passage forms an aft passage surrounding the bearing cooling inlet channel (fig 2).  
Re claim 9, Hipsky teach the forward passage and the aft passage of the supplemental cooling passage extend along respective axes that are normal to each other (fig 2 ; also noting that the passage leading to is completely perpendicular, and in a second interpretation all three dimensional objects extends in all three directions/dimension to take up 3D space).  
Re claim 10, Hipsky teach an outlet channel (60) for the supplemental cooling passage is defined at a forward end of the supplemental cooling passage, located adjacent a forward end of the motor portion of the CAC.  

Re claim 13, Hipsky teach the supplemental cooling passage surrounds a stator (36) of a motor (28) supported in the motor portion and terminates aft of the forward bearing portion (fig 2).  
Re claim 15, Hipsky teach the thrust bearing is rotationally supported between the aft end of the CAC case and the aft motor shaft (in a radial direction, fig 2).  
Re claim 16,  Hipsky teach an aircraft (para 1-3), comprising: an environmental control system, including the CAC of claim 1 (fig 2 , see the rejection of claim 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hipsky in view of Schiff  US 20210114737 A1.
Re claim 11, Hipsky fail to explicitly teach the fittings.
Schiff teach the inlet and the outlet channels respectively include quick release adaptors (para 29, noting the channels are considered to include the adaptors since they and upstream and downstream of the channels fluidically in the instant combination) to connect a refrigeration system through a barrier.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the fittings as taught by Schiff in the Hipsky invention in order to advantageously allow for inexpensive install of an air-conditioning system to an aircraft (para 5).


 Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hipsky in view of MASOUDIPOUR et al. US 20090044548.
Re claim 14, Hipsky teach a forward bearing buy fail to teach that it is a journal bearing.
MASOUDIPOUR et al. teach a forward journal bearing (18) of the forward bearing portion is rotationally supported between a forward stationary member of the CAC case (42) and a forward motor shaft (annotated fig, portion of 31) operationally connected to a motor (30); and an aft journal bearing (19) of the aft bearing portion is rotationally supported between an aft stationary member (43) of the CAC case and an aft motor shaft (annotated fig, portion of 31)  operationally connected to the motor to provide a two bearing system for a rotor motor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a journal bearing as taught by MASOUDIPOUR et al.  in the Hipsky invention in order to advantageously allow for compressed air in a CAC with electric motor operation.
 

    PNG
    media_image3.png
    487
    602
    media_image3.png
    Greyscale








Response to Arguments
Applicant’s arguments, see reply, filed 4/29/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763